NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 9 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DONNA MARIE DAWSON,                              No. 19-16216

                Plaintiff-Appellant,             D.C. No. 2:18-cv-04829-DLR

 v.
                                                 MEMORANDUM*
MARY ANN VALDEZ, Personally and
Professionally; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Donna Marie Dawson appeals pro se from the district court’s judgment

dismissing her employment action alleging discrimination based on her disability.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

the basis of the applicable statute of limitations. Ellis v. City of San Diego,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
176 F.3d 1183, 1188 (9th Cir. 1999). We affirm.

      The district court properly dismissed Dawson’s disability discrimination

claim because Dawson failed to file her claim within the applicable limitations

period, and failed to allege facts sufficient to establish that the EEOC rescinded the

notice of right to sue on her disability discrimination claim. See 42 U.S.C.

§ 2000e-5(f)(1) (setting forth 90-day period in which Title VII complainant may

bring a civil action); Payan v. Aramark Mgmt. Servs. Ltd. P’ship, 495 F.3d 1119,

1121-22 (9th Cir. 2007) (90-day period operates as a limitations period; if a litigant

does not file suit within 90 days of receipt of the notice of right to sue, the action is

time-barred); see also Stiefel v. Bechtel Corp., 624 F.3d 1240, 1243-44 (9th Cir.

2010) (Americans with Disabilities Act adopts the procedure set forth in § 2000e-

5); Lute v. Singer Co., 678 F.2d 844, 846-47 (9th Cir. 1982) (90-day period from

original right-to-sue notice did not apply because EEOC rescinded the notice

within the 90-day period in which suit may be brought).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests, including Dawson’s request set forth in

the opening brief for a protective order and sanctions, are denied.

      AFFIRMED.


                                            2                                     19-16216